AVENANT N° 1

À LA CONVENTION DE RECHERCHES, D'EXPLOITATION ET DE
TRANSPORT DES HYDROCARBURES

DES BLOCS CHARI OUEST III, CHARI SUD II ET LAC TCHAD I
ENTRE

LA RÉPUBLIQUE DU TCHAD ET LE CONSORTIUM (OPIC
AFRICA ET LA RÉPUBLIQUE DU TCHAD)

RELATIF À LA CESSION
DE TRENTE-CINQ POURCENT DES DROITS DE PARTICIPATION
PAR OPIC AFRICA

À

CEFC HAINAN INTERNATIONAL HOLDINGS CO. LTD.,

"ET PAR

CEFC HAINAN INTERNATIONAL HOLDINGS CO. LTD.

À
CEFC HAINAN INTERNATIONAL (HK) LIMITED

T5 149 À

Le présent Avenant N° 1 (‘Avenant N° 1”) à la Convention de Recherches,
d'Exploitation et de Transport des Hydrocarbures des Blocs Chari Ouest Il,
Chari Sud Il et Lac Tchad | entre la République du Tchad et le Consortium
(OPIC Africa ét la République du Tchad) est conclu le 28 avril 2017.

ENTRE

LA RÉPUBLIQUE DU TCHAD, ci-après désignée “l'État”, représentée par le
Ministre du Pétrole et de l'Énergie (le “Ministre”);

ET

OPIC AfricaCorporation, une société immatriculée au Panama, avec des
bureaux à 14F, n° 3 Sungren Road, Shin Yi Chiu, Taipeh, Taiwan 11011 (*OPIC
Africa”),

ET

CEFC Hainan International (HK) Limited, une société constituée en vertu de la
Loi de 2004 sur les entreprises commerciales (BVI) (n°16 de 2004), dont le
siège social est situé à P.O. Box 957, Centre des Incorporations Offshore, Road
Town, Tortola, Iles Vierges Britanniques (“CEFC Hainan (HK)").

Chacune est désignée une “Partie” et, si le contexte l'exige, collectivement les
“Parties”.

ATTENDU QUE

(a) la Convention de Recherches, d'Exploitation et de Transport des
Hydrocarbures entre la République du Tchad et le Consortium (OPIC Africa et la
République du Tchad) pour les Blocs Chari Ouest II!, Chari Sud Il et Lac Tchad
a été signée le 18 janvier 2006 et est approuvée par le Décret n° 72/PR/2006
du 25 janvier 2006 (la “Convention”);

(b) le Décret n° 65/PR/PM/MP/06 du 23 janvier 2006 a octroyé le Permis au
Consortium;

(c) le Permis a été renouvelé successivement par le Décret
n°. 1212/PR/PMIMPE/2011 du 02 novembre 2011 et par le Décret
n° 1578/PR/PM/MPME/2015 du 24 juillet 2015;

(d) OPIC Africa a introduit une demande de cession en date du 22 janvier 2016

5 2 ft LT
(cf. réf.: OPIC/2016/01/22-1) suivie de plusieurs correspondances y afférentes ;

(e) le Ministre a approuvé la cession des trente-cinq pourcent (35%) des droits
de participation par OPIC Africa Corporation ("OPIC Africa") à CEFC Hainan
International Holding Co. Ltd. ("CEFC Hainan"), le 15 juin 2016 (Annexe l) ;

[U] OPIC Africa et CEFC Hainan ont signé l'Accord de Cession qui attribue
trente-cinq pour cent (35%) des droits de participation par l'OPIC Africa à CEFC
Hainan le 1er septembre 2016 (Annexe Il) ;

(9) CEFC Hainan a informé le Ministre, par lettre en date du 13 novembre 2016,
du transfert de ses droits de participation de trente-cinq pour cent (35%) au
Consortium à sa filiale dénommée CEFC Hainan International (HK) Limited
(CEFC Hainan HK)et l'avis de transfert a été reçu par le Ministre le 17
novembre 2016 (Annexe Ill);

{h) conformément à l'article 32.1 de la Convention du 18 janvier 2006, le
Ministre a pris acte de ce transfert par lettre n°
0220/PR/PM/IMPE/SG/DGEEJI/2017 du 13 février 2017.

EN CONSÉQUENCE, et en considération de ce qui a été exposé et les
engagements et obligations réciproques énoncés ci-dessous et ceux à
effectuer, les Parties conviennent de ce qui suit :

ARTICLE 1. RÉVISION DU PRÉAMBULE DE LA CONVENTION

La déclaration du Consortium en haut du Préambule de la Convention est
supprimée et remplacée par le suivant:

Le Consortium, ci-après dénommé le “Consortium”, constitué par:

1. OPIC Africa Corporation, une société constituée au Panama, ayant son
siège social au No.3 Sungren Road, Shin Yi District, Taipei, Taiwan 11011
(‘OPIC Africa”),

2. CEFC Hainan International (HK) Limited, une société constituée en vertu de
la Loi de 2004 sur les entreprises commerciales (BVI) (n°16 de 2004), dont le
siège social est situé à P.O. Box 957, Centre des Incorporations Offshore, Road
Town, Tortola, Iles Vierges Britanniques (“CEFC Hainan (HK)"), et.

3. La République du Tchad ('Éae 4e

es, h À

Comme convenu, le Consortium, représenté par OPIC Africa en sa qualité
d'Opérateur conformément aux dispositions de l'Article 30.2 ci-après.

D'autre part,
ARTICLE 2. DEFINITIONS

La définition du Consortium à l'Article 1 (g).de la Convention est supprimée et
remplacée par la suivante:

(g) “Consortium” signifie, soit individuellement, soit collectivement, le
Consortium constitué par OPIC Africa, CEFC Hainan (HK) et la République du
Tchad, ainsi que toute personne à laquelle serait cédé un intérêt conformément
à la présente Convention, et à laquelle serait cédé également un intérêt dans le
Permis ou dans la Concession. Il est précisé à cet égard que la République du
Tchad s'est engagée à transférer sa participation dans le Consortium à une
entité publique cette entité est dénommée « Société des Hydrocarbures du
Tchad », en abrégé (SHT). Le terme “Consortium” n'est utilisé tout au long de
la Convention qu'à des fins de commodité et ne saurait, en aucun cas, indiquer
une intention quelconque de la part des personnes constituant le Consortium
pour former entre elles un partenariat, une société ou toute autre entité
juridique en vertu des lois d'un quelconque pays ou subdivision que ce soit.

ARTICLE 3. NOTIFICATIONS

L'Article 37.1 de la Convention est supprimé et remplacé par le suivant:

37.1 Adresses des notifications |
Toutes les notifications ou autres communications se rapportant à la |
Convention devront être adressées par écrit et seront considérées
comme ayant été remises dès qu'elles seront portées ou délivrées sous
pli affranchi et recommandé, avec accusé de réception, ou adressées
par télécopie suivi de l'original par courrier recommandé ou par porteur à
l'élection de domicile indiquée ci-dessous:

(a) Pour l'État ou le Ministre:

Monsieur le Ministre du Pétrole et de l'Énergie
B.P 896 N'Djaména,

République du Tchad

Téléfax : (235)

Tél.: (235) 66 29 08 32

|
LS à Ÿ
(b) . Pour OPIC Africa

Monsieur le Directeur Général

OPIC Africa (Chad Branch)

B.P 1155 N'Djaména

Villa OPIC Africa (face Hôpital Esso)
République du Tchad

Tél.: (235) 22 52 25 63

Fax: (235) 22 52 25 64

Email: operation_manager@opicafrica.com

c) Pour CEFC Hainan (HK):
Monsieur le Directeur Général
CEFC Hainan (HK) (Chad Branch)
32/F, Office Tower A, Fortune Plaza,
No.7, East Third Ring Road(Middle),
Beijing, P.R.C. 100020

Tél.: (86) 13701323808

(86) 1058950675
Email:liuzhongaiu@cefc.co

ARTICLE 4. APPROBATION

Les Parties conviennent que les clauses de la Convention conclue le 18 janvier
2006, autres que celles modifiées en vertu du présent Avenant, demeurent
effectives et exécutoires et lient juridiquement les Parties.

Le présent Avenant est signé à N'Djaména en 6 exemplaires originaux

EN FOI DE QUOI, chaque Partie a requis son représentant dûment habileté à
signer le présent Avenant à la date prévue à la première phrase du présent
Avenant.

Signé pour et au nom du Gouvernement du Tchad ;

2

par ARE

Nom: Me BECHIR MADET

Titre: Ministre du Pétrole et de l'Energie

Signé pour et au nom de OPIC Africa Corporation

Par: RES
Nom: TANG'HSIU-MXG

Titre: Directeur Général

Signé pour et au nom de CEFC Hainan International (HK) Limited,

Par: . À

Nom: LI GUOQI
Titre: Directeur Financier

ANNEXE |

La lettre d'approbation du transfert des trente-cinq pour cent (35%) des droits
de participation par OPIC Africa à CEFC Hainan International Holding Co.,
Ltd, signée le 15 Juin 2016 par le Ministre du Pétrole et de l'Energie.

\
\

HAE ERERAMRAS

CEFC HAINAN INTERNATIONAL HOLDINGS CORPORATION LIMITED

HE. Mr Maitre Bechir MADET Date: November 13, 2016
Minister of Petroleum and Energy, Fik:liu/oil Minister/Chad/002
Responsible for the Promotion of Renewable Energy,

The Republic of Chad

Subject Assignment between CEFC Hainan International Holdings Co. Ltd
and CEFC Hainan International (HK) Limited

DIRECT!
ON DE CABIN
ARRIVÉE LEZ NCU nu

Dear Your Excellency the Minister:

l'am writing to notify you of the Assignment between CEFC Hainan
International Hokings Co. Ltd (hereinafter referred to as "CEFC Hainan")
and CEFC Hainan International (HK) Limited (hereinafter referred to as the
"Subsidiary"), which was incorporated in the British Virgin Islands on 24
May, 2016 and is the wholly-owned subsidiary of CEFC Hainan, regarding
the 35% of the participating interests defined in the Convention and the JOA
of Chari Ouest II, Chari Sud]land Lac Tchad I Blocks in the Republic of
Chad

Under the witness of the senior officers from your Ministry in Shanghai,
China, OPIC Africa and CEFC Hainan signed the Deed of Assignment on
September 2nd, 2016, and the prior consent of the Minister of Energy and
Petrokum of the Government of the Republic of Chad to the abovementioned
Deed had been granted on 15 June, 2016, which entitks the CEFC Hainan to
be the member of the Consortium, enjoying the rights and assuming the

obligations contemplated under the Convention and the JOA.

Address: 19/F, Commercial Building, Kaifeng City Plaza, Jipu Road, Yangpu Economic Development Zoné,
Hainan, China. P.C. 578101
Telephone: 0898-36988608

According to Artick 32.1 of the Convention, "each of the entities comprising
the Consortium shall have the right to transfer all or part of any of its rights
under the Convention or under the Permit or under any Concession to any
Affiliate. Such transfer will not be subject to the prior approval of the
Minister, however the Consortium will inform the Minister of any transfer
made under this term of the paragraph within one month following the
signature of the transfer document"

For the benefit of effective and efficient operation, CEFC Hainan and the
Subsidiary signed the Deed of Assignment on November 1st, 2016 regarding
the 35% of the participating interests defined in the Convention and the JOA.
We hereby officially inform you of this assignment and attach hereafter the
Deed of Assignment as well as rekvant supporting documents for your

reference.

With your continuous strong support, 1 am sure that the cooperation among
the Republic of Chad (the State). OPIC Africa and CEFC Hainan(HK) shall be a

very successful one.

Best regards,

Sincerely yours,

li
Liu Zhongqiu

Member of the Board
CEFC Hainan International Holdings Co. Ltd

Address: 19/F, Commercial Building, Kaifeng City Plaza, Jipu Road, Yangpu Economic Development Zone,
Hainan, China. P.C. 578101
Telephone: 0898-36988608

